Order entered June 2, 1967, which denied defendants’ motion to dismiss the action for failure to prosecute, ordered the substitution of Samuel Salti for the deceased defendant Jennie Salti and directed an examination before trial of all defendants and order entered August 24, 1967 denying defendants’ motion to vacate the order of June 2, 1967 unanimously affirmed, without costs or disbursements. Costs have been denied because the record suggests no reason why this action was not brought in the Civil Court. As this court holds in Midtown Commercial Corp. v. Kelner (29 A D 2d 349), decided simultaneously herewith, the trial court upon submission to it of any matter in a case which properly belongs in the Civil Court should of its own motion transfer the case to that court, pursuant to the power granted by article VI (§ 19, subd. a) of the New York State Constitution, unless a plaintiff can advance a valid reason to retain jurisdiction in the Supreme Court. Concur — Eager, J. P., Steuer, Capozzoli, McGivern and Rabin, JJ.